DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 3-23 are currently pending. No amendments have been made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Do Valle et al. ‘038 (US Patent No. 10,158,038 – previously cited) in view of Lin ‘632 (US Pub No. 2020/0136632, provisional application 29 October 2019).
Regarding claim 1, Do Valle et al. ‘038 teaches a system (Abstract) comprising:
a photodetector configured to generate a plurality of photodetector output pulses over time as a plurality of light pulses are applied to and scattered by a target (Fig. 2 SPAD circuit 204 and Column 4 Lines 61-67; Fig. 3B photodetector system 320, photodetectors 324 and Column 6 Lines 35-56; Fig. 8 shows that the light pulses are measured over time), wherein each photodetector output pulse is generated when the photodetector detects a photon from one of the plurality of light pulses that is scattered by the target (Column 1 Lines 33-43);
a temporal point spread function (TPSF) generation circuit (Fig. 2 fast-gated photodetector 202 and Column 4 Lines 56-60) comprising:
a time-to-digital converter (TDC) (Fig. 2 time-to-digital converter (TDC) 208) configured to
	record timestamp symbols corresponding to occurrences of the plurality of photodetector output pulses, and
	provide an output signal representative of the recorded timestamp symbols (Column 11 Lines 5-22; The time differences are interpreted as timestamp symbols.); and
a signal processing circuit (Fig. 2 signal processing circuit 210 and Column 5 Lines 33-44) configured to generate, based on the output signal provided by the TDC, a TPSF representative of a light pulse response of the target (Column 5 Lines 26-32); and
a control circuit communicatively coupled to the TPSF generation circuit and configured to direct the TPSF generation circuit (Fig. 2 control circuit 206 and Column 5 Lines 1-25).
Do Valle et al. ‘038 teaches all of the elements of the current invention as mentioned above except for a measurement time window management circuit configured to perform a calibration procedure for the TDC; and
the control circuit is configured to direct the TPSF generation circuit to selectively
operate in a first resolution mode in which a temporal resolution of the TPSF is a first temporal resolution value, and
operate in a second resolution mode in which the temporal resolution of the TPSF is a second temporal resolution value, wherein the first temporal resolution value is higher than the second temporal resolution value.
Lin ‘632 teaches a measurement time window management circuit configured to perform a calibration procedure for the TDC ([0017]; “…TDC calibration once initially or act as a resolution monitoring circuit to detect a change of a TDC condition…”); and
the control circuit is configured to direct the TPSF generation circuit to selectively operate in a first resolution mode in which a temporal resolution of the TPSF is a first temporal resolution value ([0016]; “…dynamically adjusting the time resolution as a TDC condition…changes”), and
operate in a second resolution mode in which the temporal resolution of the TPSF is a second temporal resolution value, wherein the first temporal resolution value is higher than the second temporal resolution value ([0016]; “…dynamically adjusting the time resolution as a TDC condition…changes” and [0037]; “…the time resolution of the TDC is adjusted and optimized…” It is noted that when the time resolution is adjusted, it is interpreted that the resolution changes from a first resolution mode to a second resolution mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Do Valle et al. ‘038 to include a measurement time window management circuit and to have modified the control circuit of Do Valle et al. ‘038 to include selectively operating in a first resolution mode and a second resolution mode as Lin ‘632 teaches this will aid in improving noise performance ([0016]).
Regarding claim 8, Do Valle et al. ‘038 teaches the photodetector is included in an array of photodetectors each configured to generate different set of photodetector output pulses (Fig. 3B photodetector system 320, photodetectors 324 and Column 6 Lines 35-56);
the TDC is included in an array of TDCs each configured to record a different set of timestamp symbols corresponding to occurrences of the different sets of photodetector output pulses and generate different output signals (Fig. 3A TDC array 312 and Column 6 Lines 21-29); and
the signal processing circuit is configured to generate, based on all the different output signals provided by the array of TDCs, the TPSF (Column 6 Lines 21-29).
Regarding claim 11, Do Valle et al. ‘038 teaches wherein the photodetector comprises a single photon avalanche diode (SPAD) (Column 1 Lines 44-60, Claim 1).
Regarding claims 12 and 13, Do Valle et al. ‘038 teaches wherein the photodetector is included in a wearable device configured to be worn by a user; and wherein the photodetector includes a head-mountable component configured to be worn on a head of the user (Fig. 3B head-mountable component 322 and Column 6 Lines 35-56).
Regarding claims 14 and 15, Do Valle et al. ‘038, as modified by Lin ‘632, discloses the system comprising the recited elements.
Regarding claims 19 and 20, Do Valle et al. ‘038, as modified by Lin ‘632, discloses the wearable system for use by a user comprising the recited elements.
Claims 3, 4, 6, 7, 16-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Do Valle et al. ‘038 in view of Lin ‘632 further in view of Chaivipas et al. ‘181 (US Pub No. 2014/0055181 – previously cited).
Regarding claims 3 and 4, Do Valle et al. ‘038 in view of Lin ‘632, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the TPSF generation circuit further comprises:
a phase lock loop (PLL) circuit having a PLL feedback period defined by a reference clock; and
a timestamp generation circuit configured to
	generate, based on at least one signal generated within the PLL circuit, a timestamp signal bus that includes a programmable number of timestamp symbols per PLL feedback period, and
	transmit the timestamp signal bus to the TDC;
wherein
	the programmable number of timestamp symbols per PLL feedback period defines a temporal resolution of the TPSF; and
	the timestamp symbols recorded by the TDC are included in the programmable number of timestamp symbols per PLL feedback period; and
the PLL circuit comprises a voltage controlled oscillator configured to lock to the reference clock and having a plurality of stages configured to output a plurality of fine phase signals each having a different phase, and
the timestamp generation circuit is configured to generate the timestamp signal bus based on a subset of fine phase signals.
Chaivipas et al. ‘181 teaches a polyphaser clock generating circuit using a digital phase-locked loop circuit, or DLL, as shown in Fig. 3A. Fig. 5 is a timing chart for explaining an operation example of the polyphaser clock generating circuit. A counter 306 counts a number of pulses EC of an oscillation clock signal CLK2 existed within one cycle of a reference clock signal CLK1. For example, the counter 306 counts a number of rising edges of the oscillation clock signal CLK2 exited within one cycle of the reference clock signal CLK1, to thereby count the number of pulses EC. For example, in a case of Fig. 5, the number of pulses EC is “8.” A time-to-digital converter (TDC) 301 makes the reference clock signal CLK1 and the oscillation lock signal CLK2 to be input therein, and generates a plurality of phase of clock signals ([0048]). The oscillation clock signal CLK2 can be represented by a resolution of unit delay amount of 0 to 24, for example, as shown in Fig. 5 ([0050]). Fig. 8A shows that a stage may be provided between a coarse TDC converter 801 and a fine TDC converter 803 ([0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the TPSF generation circuit of Do Valle et al. ‘038 in view of Lin ‘632, as applied to claim 1, to include a phase lock loop (PLL) and a timestamp generation circuit as Chaivipas et al. ‘181 teaches. Including the PLL and the timestamp generation circuit of Chaivipas et al. ‘181 with the TPSF generation circuit of Do Valle et al. ‘038 would be combining prior art elements according to known methods to yield predictable results.
Regarding claim 6, Do Valle et al. ‘038 in view of Lin ‘632 further in view of Chaivipas et al. ‘181, as applied to claim 4, teaches all of the elements of the current invention as mentioned above except for:
in the first resolution mode, a total number of fine phase signals included in the subset of the fine phase signals used by the timestamp generation circuit to generate the timestamp signal bus is equal to a first value; and
in the second resolution mode, the total number of fine phase signals included in the subset of the fine phase signals used by the timestamp generation circuit to generate the timestamp signal bus is equal to a second value that is different than the first value.
As previously mentioned in the 35 U.S.C. 103 rejection of claim 1, Lin ‘632 teaches switching between operating in the first resolution mode and the second resolution mode.
Chaivipas et al. ‘181 teaches outing values of a plurality of phases for high resolution and low resolution clock signals ([0068]-[0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first resolution mode and the second resolution mode of Do Valle et al. ‘038 in view of Lin ‘632 further in view of Chaivipas et al. ‘181, as applied to claim 4, to include generating the timestamp bus to equal to a first value and a second value, respectively, as Chaivipas et al. ‘181 teaches. Including directing the timestamp generation circuit of Chaivipas et al. ‘181 with the control circuit of Do Valle et al. ‘038 in view of Lin ‘632 would be combining prior art elements according to known methods to yield predictable results.
Regarding claim 7, Do Valle et al. ‘038 in view of Lin ‘632 further in view of Chaivipas et al. ‘181, as applied to claim 3, teaches all of the elements of the current invention as mentioned above except for wherein the control circuit is configured to:
direct the TPSF generation circuit to operate in the first resolution mode by transmitting a command, to the timestamp generation circuit, that sets the programmable number of timestamp symbols per PLL feedback period to a first value; and
direct the TPSF generation circuit to operate in the second resolution mode by transmitting a command, to the timestamp generation circuit, that sets the programmable number of timestamp symbols per PLL feedback period to a second value different than the first value.
As previously mentioned in the 35 U.S.C. 103 rejection of claim 1, Lin ‘632 teaches switching between operating in the first resolution mode and the second resolution mode.
Chaivipas et al. ‘181 teaches outing values of a plurality of phases for high resolution and low resolution clock signals ([0068]-[0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuit of Do Valle et al. ‘038 in view of Lin ‘632 further in view of Chaivipas et al. ‘181, as applied to claim 3, to include directing the TPSF generation circuit to operate in the first resolution mode and in the second resolution mode as Chaivipas et al. ‘181 teaches. Including directing the timestamp generation circuit of Chaivipas et al. ‘181 with the control circuit of Do Valle et al. ‘038 in view of Lin ‘632 further in view of Chaivipas et al. ‘181 would be combining prior art elements according to known methods to yield predictable results.
Regarding claims 16-18, Do Valle et al. ‘038, as modified by Lin ‘632 and Chaivipas et al. ‘181, teaches the system comprising the recited elements.
Regarding claims 21-23, Do Valle et al. ‘038, as modified by Lin ‘632 and Chaivipas et al. ‘181, teaches the wearable system comprising the recited elements.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Do Valle et al. ‘038 in view of Lin ‘632 further in view of Chaivipas et al. ‘181, as applied to claim 4, further in view of Imam et al. ‘211 (US Pub No. 2014/0028211 – previously cited).
Regarding claim 5, Do Valle et al. ‘038 in view of Lin ‘632 further in view of Chaivipas et al. ‘181, as applied to claim 4, teaches all of the elements of the current invention as mentioned above except for wherein:
the PLL circuit further comprises a feedback divider configured to generate a load signal; and
the timestamp generation circuit comprises:
	a course counter configured to receive the load signal generated by the feedback divider, the load signal configured to reset the course counter at a beginning of each PLL feedback period, the course counter configured to output a course count signal comprising a course count up to a maximum value associated with the course counter;
	a first register configured to sample the course count signal to generate a course early signal; and
	a second register configured to sample the course early signal to generate a course late signal;
	wherein the timestamp signal bus comprises the subset of fine phase signals, the course early signal, and the course late signal.
Imam et al. ‘211 teaches if a measured current value of a rectified line voltage signal is greater than a value of a reference point and a value of a counter is at its maximum, then a PLL module may be configured to reset the counter and to maintain a current sampling period. If the measured current value of the rectified line voltage signal is greater than the value of the reference point and the value of the counter is not at its maximum, then the PLL module may be configured to reset the counter and to adjust a current sampling period ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the timestamp generation circuit of Do Valle et al. ‘038 in view of Lin ‘632 further in view of Chaivipas et al. ‘181, as applied to claim 4, to include a course counter as Imam et al. ‘211 teaches that this will aid in maintaining the current sampling period.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Do Valle et al. ‘038 in view of Lin ‘632, as applied to claim 1, further in view of Cook ‘863 (US Pub No. 2005/0124863 – previously cited).
Regarding claim 9, Do Valle et al. ‘038 in view of Lin ‘632, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein:
the system further comprises a precision timing circuit configured to adjust a temporal position of a measurement time window during which the TDC is configured to monitor for an occurrence of a photodetector output pulse included in the photodetector output pulses;
the control circuit is configured to
	receive a command indicating that the precision timing circuit is to adjust the temporal position of the measurement time window; and
	direct, in response to receiving the command, the TPSF generation circuit to operate in the first resolution mode.
Cook ‘863 teaches making the time shift (corresponding to a particular selected number of frames) increasingly smaller in the parsing operation, it’s possible to continually increase the temporal resolution of the blood-brain barrier crossing to achieve very high resolutions and thereby make it possible to accurately distinguish the slope of the crossing or the rate of change of CNS activity over time as the drug establishes itself in the brain or exerts its effect either directly or indirectly on the brain ([0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Do Valle et al. ‘038 in view of Lin ‘632, as applied to claim 1, to include a precision timing circuit as Cook ‘863 teaches that this will aid in accurately distinguishing the rate of change of CNS activity over time ([0153]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Do Valle et al. ‘038 in view of Lin ‘632, as applied to claim 1, further in view of Kuzniecky et al. ‘331 (US Pub No. 2018/0117331 – previously cited).
Regarding claim 10, Do Valle et al. ‘038 in view of Lin ‘632, as applied to claim 1, teaches wherein the control circuit is further configured to direct the TPSF generation circuit to selectively operate in a third resolution mode in which the temporal resolution of the TPSF is a third temporal resolution value different than the first and second temporal resolution values.
Kuzniecky et al. ‘331 teaches that improved signal to noise ratios allow for improved resolution of changes in a biological signal at multiple frequencies that can be used to identify changes in brain state including identification of epileptic seizures ([0073]). The signal to noise ratio of the biological signal could be changed to improve resolution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuit of Do Valle et al. ‘038 in view of Lin ‘632, as applied to claim 1, to include directing the TPSF generation circuit to selectively operate a third resolution mode if which the temporal resolution of the TPSF is a third temporal resolution value different than the first and second temporal resolution values as Kuzniecky et al. ‘331 teaches that this will aid in identifying changes in brain state including identification of epileptic seizures ([0073]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried setting the third temporal resolution value to be different than the first and second  temporal resolution values as it would merely be choosing from a finite number of identified, predictable solutions (sampling frequency is equal to, less than, or greater than the sampling frequency of the cardiac potential waveform), with a reasonable expectation of success. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791